Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 01/28/22.
Claims 1-27 are pending in the application.

Response to Arguments
Applicant’s arguments have been considered and are persuasive with respect to the instant amendment; however, a new ground of rejection is entered as teaching the combination of limitations for the instant amendment.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “maintain a particular level of environmental comfort for the occupants” in claims 1, 16, and 25 are relative terms which renders the claims indefinite. The term 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 13, 16-18, 21- 22, 27 are  rejected under 35 U.S.C. 103 as being unpatentable over Parrini (PG/PUB 2004/0163325) in view over Kupa et al. (PG/PUB 2021/0018884) and in further view over Federspiel (20210318010).
As per claim 1, Parrini et al. teaches a building system for a building comprising one or more storage devices storing instructions thereon that, when executed by one or more processors, cause the one or more processors to;
operate one or more pieces of building equipment associated with a building space based on a first operating mode, wherein the first operating mode defines one or more first parameters for the one or more pieces of building equipment to control one or more environment conditions of the building space (Parrini: 0009-0010, 0011, 0026, 0048 e.g. as interpreted, the first mode is the equivalent of a non-emergency mode/response for controlling building operation.  For example, see normal operating mode of an elevator system having parameters including call functions, see also lighting parameters, 0020, 0025), 1[[wherein the one or more conditions are at least one of temperature of the supply, humidity, pressure, or airflow]]
receive an indication to update operation of the building space based on an emergency situation relating 0[[to an infectious disease]] (Parrini :0011, 0021, 0024 e.g. as interpreted, an indication is an instruction/command to enter another mode)
responsive to receiving the indication to update operation of the building space based on the emergency situation, actively operate the one or more pieces of building equipment based on a 1[[by controlling at least one of the temperature of the supply air or the humidity of the supply air to deactivate the infectious disease while maintain a particular level of environmental comfort for the occupants]]   (see Kupa, ABSTRACT, Figure 5 as teaching the occupancy and probability limitations, see also Parrini: 0024, 0026-27, 0041, 0044-48)

0Kupa teaches emergency situation relating to an infectious disease (ABSTRACT, Figure 5)
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art adapting the emergency operating mode of Parrini to further comprise an emergency response relating to infectious disease and associated responsive measures of Kupa, would achieve an expected and predictable result of reducing a probability of a spread of infectious disease between occupants within the building space while occupant remain within the building space.  One of ordinary skill in the adapting the non-emergency mode parameters of Parrini to integrate the building control system of Kupa would achieve an expected and predictable result of regulating non-emergency based temperature and lighting systems to optimize occupant comfort.  The cited prior art is in the same field of endeavor as building management systems and the teachings of Kupa would have logically commendable themselves to the problems of controlling 
  The combination of Parrini and Kupa does not expressly teach wherein the one or more conditions are at least one of temperature, humidity, pressure, or airflow and occupants remaining within the building space are subjected to the one or more environmental conditions and by controlling at least one of the temperature of the supply air or the humidity of the supply air to deactivate the infectious disease while maintain a particular level of environmental comfort for the occupants.
     1Federspiel et al. teaches wherein the one or more conditions are at least one of temperature, humidity, pressure, or airflow and occupants remaining within the building space are subjected to the one or more environmental conditions wherein the one or more conditions are at least one of temperature, humidity, pressure, or airflow and occupants remaining within the building space are subjected to the one or more environmental conditions and by controlling at least one of the temperature of the supply air or the humidity of the supply air to deactivate the infectious disease while maintain a particular level of environmental comfort for the occupants (0037, Figure 1, 0045-51, Figure 4)



As per claim 2, Parrini et al. teaches the building system of claim 1 wherein the emergency situation further includes is at least one polluted outdoor air, an electric grid emergency, or a weather emergency (0005, 0011, 0022-23 e.g. see hurricanes/floods)

As per claim 3, Parrini teaches the building system of claim 1, wherein operating the one or more pieces of building equipment based on the first operating mode controls one or more 
wherein operating the one or more pieces of building equipment based on the second operating mode controls the one or more environmental conditions of the building space to repurpose the building space from the primary use to a temporary alternate use (0024, 0026-27, 0041, 0044-48 e.g., see operating building in an emergency response mode compared to operating the building in a non-emergency response mode)
As per claim 13, Parrini teaches the building system of claim 1, wherein the instructions cause the one or more processors to receive the indication to update the operation of the building equipment from a user device of a user (0026 e.g. see manually using control panels for selecting an emergency mode for in turn updating building control, i.e., new control actions)


As per claim 16, Parrini teaches a method of a building system of a building comprising:
operating, by a processing circuit, one or more pieces of building equipment to supply air to  a building space based on a first operating mode, wherein the first operating mode defines one or more first parameters for the one or more pieces of building equipment to control one or more environmental conditions of the building space, wherein the one or more environmental conditions are at least one of a temperature, of the supply air, or a humidity of the supply air supra claim 1 
receiving, by the processing circuit, an indication to update operation of the building space based on an emergency situation occurring relating to an infectious disease; supra claim 1
responsive to receiving the indication to update operation of the building space based on the emergency situation, actively operating, by the processing circuit, the one or more pieces of building equipment based on a second operating mode, wherein the second operating mode is an emergency response mode that defines one or more second parameters for the one or more pieces of building equipment and is adapted to reconfigure the operation of the building space to  control the one or more environmental conditions of the building space to reduce a probability of a spread of the infectious disease between occupants located within the building space while the occupants remain within the building space by controlling at least one of the temperature of the supply air or the humidity of the supply air to deactivate the infectious disease while maintain a particular level of environmental comfort for the occupants supra claim 1)
As per claim 17, Parrini, teaches the method of claim 16, wherein the emergency situation is at least one of an infectious disease, polluted outdoor air, an electric grid emergency, or a weather emergency (0005, 0011, 0022-23 e.g. see hurricanes/floods, for example)

As per claim 18, Parrini et al. teaches the method of claim 16, wherein operating, by the processing circuit, the one or more pieces of building equipment based on the first operating 
wherein operating, by the processing circuit, the one or more pieces of building equipment based on the second operating mode controls the one or more conditions of the building space to repurpose the building space from the primary use to a temporary alternate use (0024, 0026-27, 0041, 0044-48 e.g. as interpreted and applied, an emergency mode is a temporary alternative use)

As per claim 21, Parrini, as modified, teaches the method of claim 16, wherein receiving, by the processing circuit, the indication to update the operation of the building space includes receiving a selection of the second operating mode from a plurality of operating modes, the plurality of operating modes including the first operating mode and the second operating mode, supra claim 6)

As per claim 22, Parrini teaches the method of claim 16, wherein the method includes receiving, by the processing circuit, the indication to update the operation of the building space from a user device of a user (0026 e.g. see manually using control panels for selecting an emergency mode for in turn updating building control, i.e., new control actions)

As per claim 27, Parrini, as modified by Federspiel, teaches a building system of claim 1, wherein at least one of the temperature of the supply air or the humidity of the supply air are controlled based on a type of the infectious disease ( Federspiel, 0022-27)



Claims 4-5 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  in view over Parrini et al. (PG/PUB 2004/0163325) in view over Kupa et al. (PG/PUB 2021/0018884) and in  view over Federspiel (20210318010).in view over Kavanagh et al. (PG/PUB 2011/0313808)

As per claim 4, Parrini teaches the building system of claim 1 but does not expressly teach the receive; identify; and display limitations as described below.   Kavanagh et al. teaches the receive, identify, and display limitations and wherein the instructions cause the one or more processors to implement a retrofit service configured to:
receive an indication of one or more existing building systems of the building (Figure 3 -301, 0046, 0056)
receive an indication of one or more operating goals of the building (ABSTRACT, Figure 3 – 303, 0056)
identify one or more recommended building systems based on the one or more existing building systems and the indication of the one or more operating goals of the building Figure 3- 304) and
cause a display device of a user device of a user 0[[to display an recommendation indicating the one or more recommended building systems]] (0069, see also 0027)
0Kavanagh teaches a user interface/display having the function of displaying data, see also determining recommended plans for at least replacing building equipment albeit this data is not expressly displayed
   Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Kavangh (e.g. displaying output data for user review), to the teachings Kavangh (e.g. recommending at least equipment replacement based upon objectives and equipment information), to the teachings of Parrini (e.g. controlling a building system comprising multiple equipment to optimize occupant safety), would achieve an expected and predictable result of displaying recommended building improvements to meet building objectives.  Since replacing equipment as needed to optimize energy savings in light of controlling building operations improves upon equipment reliability (e.g. see ventilation systems of Kavangh), an improved invention is realized by maintaining optimal equipment operation consistent with building objectives.  
  
As per claim 5, Parrini teaches the building system of claim 1 but does not expressly teach the collect, derive, and display limitations as described below.  Kavangh et al. teaches the collect, derive, and display limitations and wherein the instructions cause the one or more processors to implement a remote service configured to:
collect data of the one or more pieces of building equipment (ABSTRACT)
derive one or more performance insights from the data collected from the one or more pieces of building equipment (0027)
0[[to display at least one of the data or the one or more performance insights]] (0069, see also 0027)
0Kavanagh teaches a user interface/display having the function of displaying data, see also determining recommended plans for at least replacing building equipment albeit this data is not expressly displayed, see also determining performance insights based on analyzed data, 0027 –lines 15-24 e.g. see determining at least ventilation efficiency, for example)

  Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Kavangh (e.g. displaying output data for user review), to the teachings Kavangh (e.g. recommending at least equipment replacement based upon objectives and equipment information and further including performance insights of building equipment), to the teachings of Parrini (e.g. controlling a building system comprising multiple equipment to optimize occupant safety), would achieve an expected and predictable result of displaying recommended building improvements and performance insights to meet building objectives.  Since displaying performance insights allows a user to make informed decision for meeting objectives, an improved invention is realized by maintaining optimal equipment operation consistent with building objectives and customizing objectives in light of knowledge gained from received equipment performance levels (e.g. ventilation efficiency, cost of operation, etc.)

As per claim 19, Parrini teaches the method of claim 16, further comprising:

causing a display deice of a user device of a user to display an recommendation indicating the one or more recommended building systems, supra claim 4

As per claim 20, Parrini, as modified teaches the method of claim 16, further comprising implementing, by the processing circuit, a remote service configured to:
collect data of the one or more pieces of building equipment; supra claim 5
derive one or more performance insights from the data collected from the one or more pieces of building equipment; supra claim 5
cause a display deice of a user device of a user to display at least one of the data or the one or more performance insights, supra claim 5

Claims 6-7 and 12 are  rejected under 35 U.S.C. 103 as being unpatentable over Parrini (PG/PUB 2004/0163325) in view over Kupa et al. (PG/PUB 2021/0018884) in view over Federspiel (20210318010) and in further view over Ray (PG/PUB 2019/0079471).


        Parrini, in view over Ray expressly teaches wherein the instructions cause the one or more processors to receive the indication to update the operation of the building space by receiving a selection of the second operating mode from a plurality of operating modes, the plurality of operating modes including the first operating mode and the second operating mode (Ray et al., ABSTRACT, Figure 20 -2404, 2406, Figure 22 -2602-2614 e.g. see pertinent problem of selecting a mode from multiple first and second modes of operation responsive to an event, see also Parrini for selecting an emergency mode from a non-emergency mode, albeit the non-emergency mode is not designed as a selectable mode from multiple modes comprising first and second modes, supra claim 1)
      Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Ray (e.g. defining selectable first and second modes of operation responsive to an event), to the teachings of Parrini (e.g. controlling building operation in accordance with a selected emergency mode in association with a non-emergency control mode of a building), would achieve an expected and predictable result via modifying the non-emergency control of the building into a first mode in relation to a second, emergency mode of operation for further providing multiple, selectable modes of operation for providing granular levels of building automation.

As per claim 7, Parrini et al. teaches the building system of claim 6 but does not expressly teach the limitations as described below.  Parrini, as modified by Ray et al.., teaches  wherein the plurality of operating modes include one or more comfort and efficiency modes, wherein the one or more comfort and efficiency modes include at least one of:
0[[a normal mode that includes one or more normal mode parameters to control a temperature of the building]] (Ray et al, 0108, 0125, 0155 e.g. see controlling temperature albeit the first mode is not defined for controlling said temperature)
an economizer mode that includes one or more economizer mode parameters that cause an economizer of an air handler unit to operate one or more dampers to utilize outdoor air to meet a cooling demand of the building.  

0Ray et al. teaches at least a normal mode but does not expressly teach the normal mode is for controlling temperature parameters (Ray, 0258).  Ray et al. teaches controlling at least temperature and comfort parameters of a building (0108, 0125, 0155)
   Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Ray (e.g. determining default modes of operation), to the teachings of Ray (e.g. defining temperature/comfort operations), would achieve an expected and predictable result via adapting the default mode of operation to comprising controlling at least one of comfort and/or temperature.  Since providing at least one mode for regulating building 
As per claim 12, Parrini, as modified, teaches the building system of claim 6 but does not expressly teach the mode as described below.  Parrini, as modified, and in further view over Ray teaches wherein the plurality of operating modes include an energy demand mode including one or more parameters that cause the one or more pieces of building equipment to reduce a power consumption of the one or more pieces of building equipment (Ray, 0276 e.g. see reduced energy usage per device, supra claim 6 for multiple modes)
    
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Ray (e.g. determining modes of operation), to the teachings of Ray (e.g. reducing energy usage per device for time periods), would achieve an expected and predictable result via adapting a mode of multiple modes to reduce energy usage of devices during demand periods to optimize building savings and promote grid balancing.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  in view over Parrini et al. (PG/PUB 2004/0163325) in view over Kupa et al. (PG/PUB 2021/0018884) in view over Federspiel (20210318010) in view over Ray (PG/PUB 20190079471) in view over Emmons et al. (USPN 9618224)

a demand control ventilation mode that includes one or more demand control ventilation mode parameters that cause the one or more pieces of building equipment to ventilate the building based on at least one of carbon dioxide (C02) measurements of the building, occupancy measurements of the building, or a scheduled occupancy level of the building 
an outdoor air pollution mode that includes one or more outdoor air pollution mode parameters that cause the one or more pieces of building equipment to reduce ventilation in the building in response to an outdoor air pollution level exceeding a particular level (Emmons et al., Col 6 lines 53-67, see also Col 14 lines 28-59)
   Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Emmons (e.g. selectively controlling ventilation based on part on occupancy levels and outdoor pollution), to the teachings of Parrini, as modified by Ray (e.g. selecting a mode from a plurality of modes for controlling a building environment), would achieve an expected and predictable result of mitigating against outdoor and indoor conditions representing potential harm to occupants.  Parrini expressly teaches a need to safeguard occupants from building hazards.  Ray teaches a means for controlling additional building conditions.  Emmons teaches a means for controlling building systems based on outdoor and indoor conditions in light of occupant well-being (e.g. air quality).  Accordingly, one of ordinary .
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over  in view over Parrini et al. (PG/PUB 2004/0163325) in view over Kupa et al. (PG/PUB 2021/0018884)  in view over Federspiel (20210318010) in view over Ray (PG/PUB 20190079471) in view over Khire et al. (PG/PUB 2017/0103633)
As per claim 9, Parrini, as modified, teaches the building system of claim 6 but does not expressly teach the increase ventilation mode limitations as described below.  Khire teaches the increased ventilation mode limitations and wherein the plurality of operating modes include one or more emergency environmental control mode that include at least one of:
a flush mode that includes one or more flush mode parameters that cause the one or more pieces of building equipment to increase ventilation of the building before a beginning of an occupancy period of the building to remove an infectious disease from the building;
a thermal flush mode that includes one or more thermal flush mode parameters that cause the one or more pieces of building equipment to increase the ventilation of the building, increase a humidity level of the building, and increase a temperature of the building before the beginning of the occupancy period of the building to perform at least one of destroying the infectious disease within the building or removing the infectious disease from the building; or
an increased ventilation mode that includes one or more increased ventilation mode parameters that cause the one or more pieces of building equipment to increase the ventilation of the building during the occupancy period to remove the infectious disease from the building 
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Khire (e.g. selectively controlling ventilation based on part on occupied areas experiencing a biological threat), to the teachings of Parrini, as modified by Ray (e.g. selecting a mode from a plurality of modes for controlling a building environment), would achieve an expected and predictable result via adapting a mode from multiple modes for increasing HVAC operation responsive to determining biological threats to optimize occupant safety through at least pressure control and airflow routing.
As per claim 10, Parrini, as modified, teaches the building system of claim 6 but does not teach a pandemic pressurization room mode limitations.  Khire teaches the pandemic pressurization room mode limitations and wherein the plurality of operating modes include one or more emergency environmental control modes that include at least one of:
a pandemic pressurization room mode that includes one or more pandemic pressurization room mode parameters that cause the one or more pieces of building equipment to control a pressure level of the building space to be at a negative pressure compared to another building space to prevent an infectious disease from escaping the building space (Khire, 0039, 0040, 0056-57, 0061)
a shutdown cross contamination mode that includes one or more shutdown cross contamination mode parameters that cause the one or more pieces of building equipment 
an emergency ventilation shut off mode including one or more emergency ventilation shut off mode parameters that cause the one or more pieces of building equipment to stop ventilation of the building in response to an outdoor air quality emergency. 
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Khire (e.g. selectively controlling pressure per area based on part on occupied areas experiencing a biological threat), to the teachings of Parrini, as modified by Ray (e.g. selecting a mode from a plurality of modes for controlling a building environment), would achieve an expected and predictable result via adapting a mode from multiple modes for pressurizing a first zone relative to a non-pressurized second zone responsive to determining biological threats to optimize occupant safety through at least pressure control and airflow routing to thereby contain biological agents from entering respective areas (e.g. evacuation routes)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  in view over Parrini et al. (PG/PUB 2004/0163325) in view over Kupa et al. (PG/PUB 2021/0018884)  in view over Federspiel (20210318010) in view over Ray (PG/PUB 20190079471) in view over Kupa (PG/PUB 20200009280)

wherein the one or more pieces of building equipment include a disinfectant light source located in the building space and an occupancy sensor located in the building space (Kupa, Figure 1, ABSTRACT, 0005, 0028, 0033-34)
wherein the disinfectant light mode defines one or more parameters that causes the disinfectant light source to generate disinfectant light to destroy an infectious disease within the building space in response to a determination that the building space is unoccupied based on the occupancy sensor (Kupa, Figure 1, ABSTRACT, 0005, 0028, 0033-34, 0039)
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Kupa (e.g. selectively controlling UV light to disinfect an unoccupied area using an occupancy sensor), to the teachings of Parrini, as modified by Ray (e.g. selecting a mode from a plurality of modes for controlling a building response), would achieve an expected and predictable result via adapting a mode from multiple modes to include controlling UV light to disinfect an area to optimize occupant safety.

Claims 14-15 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over  in view over Parrini et al. (PG/PUB 2004/0163325) in view over Kupa et al. (PG/PUB 2021/0018884)   and in further view over Federspiel (20210318010) in view over Holmes (PG/PUB 20120079407)

As per claim 14, Parrini teaches the building system of claim 13 but does not teach the status limitations as described below.  Holmes et al. teaches the status limitations and wherein the instructions cause the one or more processors to:
generate a user interface including a plurality of elements representing a status of a plurality of operating modes (Holmes, see plurality of elements comprising normal, error, and calibration, 0023), wherein the plurality of operating modes include the first operating mode and the second operating mode (Parrini, supra claim 1 e.g. normal and emergency modes, see also Holmes, 0069, 0079, 0084, 0086 e.g. see displaying field device status associated with its displayed operating mode)
cause a display device of the user device to display the user interface (Holmes, 0069, 0079, 0084, 0086, 0091)
 receive the indication to update the operation (e.g. the claim language is interpreted as a command/instruction used for selecting a mode of operation) of the one or more pieces of building equipment from the user device based on a user interaction with at least one of the plurality of elements via the user device ((Holmes, 0069, 0079, 0084, 0086, 0091, Figure 11-1102-1110 e.g. see user interaction, i.e., observed status information associated with each mode of operation, infra analysis below that will illustrate displaying status for each mode of operation, such that a user will select a mode based on its displayed status, as per Holmes, see also user changing a control element function based in part on observing/changing its displayed status,  
  Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Parrini (e.g. receiving an indication, i.e., user command for changing an operation mode), to the teachings of Parrini (e.g. defining first, normal mode and second, emergency mode for selection), to the teachings of Holmes (e.g. displaying a plurality of status elements, i.e., normal, error, calibration, out of service, per displayed mode of operation, where responsive to user changing the displayed mode status, in turn also enables or disables the equipment corresponding to the mode), would achieve an expected and predictable result of displaying each mode of operation, as per Parrini, with an associated status comprising at least a displayed normal/error status, as per Holmes, for enabling a user to select/alter a mode of operation, i.e., normal/out-of-service, for selectively enabling/disabling building equipment utilized in each mode of operation. As applied, a user changing a mode of operation corresponds to a command, where the command is the indication to update building equipment operation based on observing/interacting with each displayed mode status.  As applied, 1st through nth modes are displayed, each mode is displayed with a plurality of elements including normal/error/out-service indicating the state of equipment for each mode.  Upon a user observing the status elements per mode of operation, a user is enabled to enable or disable that mode, i.e., indication to update, which in response, alters the operation of equipment corresponding to that mode.  Since controlling whether a mode is enabled based upon feedback status of each mode allows a user to apprise the actual implementation or status of each mode, an improved invention is realized by automating an otherwise manual activity of inquiring about whether a mode was implemented or available for implementation.

As per claim 23, Parrini, as modified, teaches the method of claim 22, further comprising:
generating, by the processing circuit, a user interface including a plurality of elements representing a status of a plurality of operating modes, wherein the plurality of operating modes include the first operating mode and the second operating mode, supra claim 14
causing, by the processing circuit, a display device of the user device to display the user interface; supra claim 14
receiving, by the processing circuit, the indication to update the operation of the building space from the user device based on a user interaction with at least one of the plurality of elements via the user device, supra claim 14

.As per claim 24, Parrini, as modified, teaches the method of claim 23, wherein the user interface includes a plurality of input elements indicating parameters for each of the plurality of operating modes (.g. text box for receiving parameters/indicating parameters) for changing mode status from normal to out-of-service, for example, 0049)
25 is rejected under 35 U.S.C. 103 as being unpatentable over Parrini et al. (PG/PUB 2004/0163325) in view over Kupa et al. (PG/PUB 2021/0018884) in view over Federspiel (20210318010)  and in further view over Peterson et al. (PG/PUB 20020084900)
As per claim 25, Parrini, as modified, teaches a building system for a building but does not expressly teach the infectious disease limitations as described below and deactivation limitations as described below.  Federspiel teaches the deactivation limitations as described below.  Peterson teaches the infectious disease limitations as described below:
one or more storage devices storing instructions thereon; and one or more processors configured to execute the instructions to:
operate one or more pieces of building equipment associated with a building space based on a first operating mode, wherein the first operating mode defines one or more first parameters for the one or more pieces of building equipment Parrini, supra claim 1 e.g. see controlling non-emergency modes of equipment)
receive an indication to update operation of the building space based on an infectious disease ((Peterson, 0002, 0003, 0013,. 0070 e.g. see biological agents))
responsive to receiving the indication to update operation of the building space based on the emergency situation, actively operate the one or more pieces of building equipment based on a second operating mode, wherein the second operating mode is an emergency response mode that defines one or more second parameters for the one or more pieces of building equipment to control the one or more environmental conditions of the building space to reduce a probability of a spread of the infectious disease between occupants located by controlling at least one of the temperature of the supply air or the humidity of the supply air to deactivate the infectious disease while maintain a particular level of environmental comfort for the occupants, supra claim 1
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Peterson (e.g. selecting an emergency response/mode/countermeasure based in part on biological, chemical, and meteorological conditions), to the teachings of Parrini (e.g. selecting an emergency mode/response based in part of identified unsafe conditions), would achieve an expected and predictable result via combining said elements using known methods to enter an emergency mode based in part of a multitude of threats to optimize occupant safety. 
 The combination of applied prior art does not expressly teach wherein the one or more conditions are at least one of temperature, humidity, pressure, or airflow and occupants remaining within the building space are subjected to the one or more environmental conditions and by controlling at least one of the temperature of the supply air or the humidity of the supply air to deactivate the infectious disease while maintain a particular level of environmental comfort for the occupants.
    1Federspiel et al. teaches wherein the one or more conditions are at least one of temperature, humidity, pressure, or airflow and occupants remaining within the building space are subjected to the one or more environmental conditions wherein the one or more conditions are at least one of temperature, humidity, pressure, or airflow and occupants remaining within the building space are subjected to the one or more environmental conditions and by controlling at least one of the temperature of the supply air or the humidity of the supply air to deactivate the infectious disease while maintain a particular level of environmental comfort for the occupants (0037, Figure 1, 0045-51, Figure 4

    Accordingly, one of ordinary skill in the art before the effective filing date of the invention combining the teachings of Parrini, in combination with Kupa and Federspiel. would achieve an expected and predictable result comprising wherein the one or more conditions are at least one of temperature, humidity, pressure, or airflow and occupants remaining within the building space are subjected to the one or more environmental conditions and  controlling at least one of the temperature of the supply air or the humidity of the supply air to deactivate the infectious disease while maintain a particular level of environmental comfort for the occupants.  The combination of Parrini and Kupa teaches switching to a second mode responsive to detecting an infectious disease.  Cumerland teaches a first operating mode for controlling environmental conditions of a space including at least temperature and optimizing comfort via pathogen abatement using controlled temperature and humidity.  Accordingly, one of ordinary skill in the art adapting the first mode of Parrini to include the first mode limitations of Federspiel would achieve an improved invention by controlling environmental conditions within a space to promote health, as described by Federspiel, ABSTRACT, Summary of Invention.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over  in view over Parrini et al. (PG/PUB 2004/0163325) in view over Kupa et al. (PG/PUB 2021/0018884) in view over Federspiel (20210318010). in view over Peterson et al. (PG/PUB 20020084900) in view over Ray et al. (PG/PUB 2019/0079471)
   As per claim 26, Parrini teaches the building system of claim 25, wherein the one or more building equipment includes first building equipment of a first building domain and second building equipment of a second building domain (Parrini, ABSTRACT e.g. see building divisions/domains including floors and rooms)
wherein the instructions cause the one or more processors to operate 0[[the first equipment based on one or more first parameters defined by the first operating mode]] and operate the second equipment based on one or more second parameters defined by the first operating mode (Parrini, 0024, 0026-27, 0041, 0044-48)
wherein the instructions cause the one or more processors to operate the first equipment based on one or more third parameters defined by the second operating mode and operate the second equipment based on one or more fourth parameters defined by the second operating mode (Parrini, 0020, 0048)
  0Parrini teaches operating the building in a non-emergency mode but does not expressly define this mode as the first mode having one or more first parameters.  Ray teaches defining a first mode of operation as having one or more parameters as well as a second mode for defining 4th parameters (Figure 11 -1104)
st through 4th parameters, respectively), to the teaching of Parrini, as modified by Paterson (e.g. controlling building response to mitigate the spread of infectious disease), would achieve an expected and predictable result of defining a first mode to have at least energy/temperature control parameters during normal building operation and defining a second mode for at least controlling building operation during emergency conditions to mitigate the spread of infectious disease through HVAC control parameters, as per Peterson.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
General control based on detecting building threats
   20200225313, 20190188977, 20090105995, 20040172277, 20200226892, 6293861, 20190384238, 20040124989

Recommending retrofit based on energy analysis and goals
20090201293

Pathogen tracking /remedial measures
8936944
20160306934
20070222599
20170352119
20200176125
20190122759
20200294680
20140167917
20170076042
20200219623
20200365260
20190155268

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117